Citation Nr: 0105797	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
acromioclavicular joint separation of the right shoulder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for meniscus tear 
of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for maxillary 
sinusitis and allergic rhinitis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to March 
1996.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his sinusitis, right shoulder 
disability, left knee disability, and hypertension to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  However, the RO 
found that the case did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's acromioclavicular joint separation of the 
right shoulder has been manifested by complaints of pain and 
inability to perform overhead activity and objective evidence 
of no apparent muscle wasting and good use of the shoulder 
indicating range of motion to at least shoulder level, with 
x-ray evidence of marked hook to distal clavicle.

2.  Left knee disability has been manifested by subjective 
complaints of pain, range of motion from 0 to 130 degrees, 
and not more than slight instability.  

3.  The veteran's hypertension has been manifested by 
diastolic blood pressure readings predominantly of 100 and 
below; systolic blood pressure readings predominantly of 160 
and below; and requiring the ongoing use of hypertensive 
medication.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for acromioclavicular joint separation of the right shoulder 
(major) have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5201, 5202 (2000). 

2.  The criteria for an evaluation in excess of 10 percent 
for meniscus tear of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155(West 
1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 
114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified 
at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disorders to 
include acromioclavicular joint separation of the right 
shoulder, a meniscus tear of the left knee, and hypertension 
have worsened and that he is entitled to increased 
evaluations. 

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was passed.  (To be 
codified at 38 U.S.C.A. §§ 5102-7).  Review of the record, 
mindful of the notice and assistance provisions of this law, 
reveals that no further development is needed as to the 
issues decided herein.  The veteran has been provided notice 
of the evidence needed to develop and establish entitlement 
for the claims decided, and there is no reason to schedule 
additional examinations as to these issues.  Thus, the Board 
will proceed to the merits of these claims.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Upon review, the Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

I.  Right shoulder

Service medical records reveal that the veteran complained of 
right shoulder pain and X-ray studies revealed 
acromioclavicular joint separation of the right shoulder.   
At his November 1995 retirement examination, right shoulder 
separation without complication was noted.  In July 1996, the 
RO granted service connection for acromioclavicular joint 
separation of the right shoulder and assigned a 
noncompensable evaluation.   

At a November 1997 VA examination, the veteran reported that 
his right shoulder was dislocating easily.  It was noted that 
the veteran was right handed.  Evaluation of the right 
shoulder was positive for crepitus, easy dislocation with 
movement and pain with movement, although there was full 
range of motion.  The diagnoses included status post right 
shoulder injury with easy dislocation, positive crepitus, 
pain on movement and full range of motion.  Based on this 
assessment, the RO, in a January 1998 rating decision, 
increased the evaluation for acromioclavicular joint 
separation of the right shoulder to 20 percent.

VA medical records, dated from May 1998 to January 1999, show 
complaints of right shoulder pain in June and August 1998.  
During that time, the veteran was treated for right shoulder 
impingement.  There was full range of motion and strength was 
5/5 with minimal pain.  There was tenderness over the 
acromioclavicular joint.  

At an April 1999 VA examination, the veteran complained of 
progressively worsening shoulder pain and the inability to do 
anything requiring overhead activity or strenuous activity of 
the upper right extremity.  On evaluation of the right 
shoulder, the examiner noted that the veteran had excellent 
musculature in the area. There was tenderness over the distal 
clavicle and the acromioclavicular joint, but there was no 
wasting of the deltoid, supraspinatus or infraspinatus.  The 
examiner reported that on attempt to evaluate range of 
motion, the veteran winced from pain and moved away from the 
examiner.  The examiner stated that he was unable to 
adequately assess range of motion; however, on observation, 
it appeared that internal rotation was 0 to 70 degrees and 
external rotation was 0 to 60 degrees.  The veteran was 
nontender over the deltoid musculature and rotator cuff.  
Musculature strength was 5/5.  X-rays of the right shoulder 
revealed a marked hook to his distal clavicle.  The diagnoses 
included chronic acromioclavicular joint separation.  The 
examiner noted that due to the veteran's noncompliance during 
the examination, he was unable to appreciate any other 
pathology other than moderate tenderness at the 
acromioclavicular joint.  However, based on his excellent 
musculature and lack of wasting, the examiner opined that the 
veteran had good use of his right shoulder.  

The RO has evaluated the veteran's acromioclavicular joint 
separation of the right shoulder under Diagnostic Code 5202, 
other impairment of the humerus.  Under Diagnostic Code 5202, 
a 20 percent evaluation is warranted for recurrent 
dislocation of either the major or minor shoulder at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level.  Recurrent dislocation 
of the major shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movement warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2000).  The Board will also consider Diagnostic Code 
5201, pertaining to the limitation of motion of the arm and 
Diagnostic Code 5202, other impairment of the humerus.  
Limitation of motion of the arm at shoulder level warrants a 
20 percent evaluation.  Limitation of motion of the major arm 
midway between the side and the shoulder warrants a 30 
percent evaluation.  A 40 percent evaluation requires 
limitation of the major arm to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  The average 
normal range of motion of the shoulder is flexion from 0 to 
180 degrees; abduction from 0 to 180 degrees; external 
rotation from 0 to 90 degrees; and internal rotation from 0 
to 90 degrees.  When the arm is held at the shoulder level, 
the shoulder is in 90 degrees of either flexion or abduction.  
38 C.F.R. § 4.71, Plate I (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10,4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).   

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, that is what comes to him through 
his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  
In this case, the veteran maintains that the evaluation for 
his right shoulder disability should be higher as he 
experienced worsening pain and difficulty performing overhead 
tasks.  The Board finds that the medical evidence indicates 
that the veteran has experienced recurrent dislocations of 
her right shoulder as referred to under Diagnostic Code 5202.  
The veteran's service-connected right shoulder disability has 
been shown to be manifested by pain, slight apparent 
limitation of internal and external rotation, tenderness over 
the acromioclavicular joint, and crepitus.  However, at the 
most recent examination, the veteran refused to perform range 
of motion testing or allow the examiner to further assess the 
right shoulder.  While the examiner noted slight limitation 
of motion of external and internal rotation based on 
observation, complete range of motion testing was not 
performed due to the veteran's refusal and thus, there is no 
competent medical evidence of limitation of motion.  Rather, 
the competent medical evidence indicates that there is no 
apparent muscle wasting and concludes that the veteran has 
good use of his right shoulder, indicating that the veteran 
has good range of motion to at least shoulder level since it 
is reasonable to conclude that such range of motion would 
exist where "good use" of the shoulder is indicated and no 
muscle wasting is shown.  Accordingly, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's acromioclavicular 
joint separation of the right shoulder and the claim is 
denied.   

II.  Left knee

Service medical records indicate that the veteran was seen 
left knee pain after twisting his knee and X-rays revealed a 
horizontal tear in the anterior horn of the lateral meniscus.  
At his November 1995 retirement examination, a left knee 
disorder was noted but there were no complaints reported.  In 
July 1996, the RO granted service connection for meniscus 
tear of the left knee and assigned a noncompensable 
evaluation.   

At a November 1997 VA examination, the veteran complained of 
unstable left knee.  On evaluation, there was positive 
crepitation, instability on lateral and side to side 
movement, and pain with movement.  Range of motion was full.  
The diagnoses included left knee strain due to a twisting 
injury in service with resultant full range of motion, 
positive crepitation, pain with movement, and lateral 
instability.  Based on this assessment, the RO, in a January 
1998 rating decision, increased the evaluation for meniscus 
tear of the left knee to 10 percent.

VA medical records from December 1996 to January 1999 show 
only one complaint of left knee pain.  A diagnosis was not 
reported.

At an April 1999 VA orthopedic examination, the veteran 
complained that his left knee locked, popped, and gave way 
intermittently.  He reported that he wore a knee brace to 
prevent varus and valgus stress on the knee.  On evaluation, 
range of motion of the left knee was 0 to 130 degrees without 
popping or catching.  There was no joint effusion and he was 
stable to varus and valgus stress.  He was not particularly 
tender over the medial or lateral joint line and strength was 
5/5.  X-rays revealed an osteochondral defect of the lateral 
femoral condyle, but joint spaces were normal.  The diagnosis 
was left knee pain with x-ray evidence of osteochondral 
defect of the lateral femoral condyle.  

In this case, it is contended that the 10 percent evaluation 
for the veteran's left knee disability should be higher as he 
experiences pain, weakness, and instability in his knee.  The 
RO has rated the veteran's left knee disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  

Upon review of the evidence, the Board notes that although 
the veteran reported that he had frequent subluxation and 
pain in the left knee, there is no objective medical evidence 
of any recurrent instability or subluxation in the left knee.  
At an April 1999 VA examination, the examiner reported that 
the veteran was stable to varus and valgus stress, he was not 
particularly tender over the medial or lateral joint line, 
and strength was 5/5.  Although it was noted that the veteran 
reported wearing a knee brace, there was no evidence of 
moderate recurrent subluxation or lateral instability.  Thus, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent under 
Diagnostic Code 5257, slight disability of the left knee.    

The Board notes that the Acting General Counsel of the VA 
determined that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only 
addresses instability of the knee and does not encompass 
limitation of motion of the knee.  VAOPGCPREC 9-98 (Aug. 14, 
1998).  In such a case, where a musculoskeletal disorder is 
rated under a diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion is applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45 and 
4.59. 

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2000).

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2000).  

In this case, although the recent medical examination 
revealed limitation of range of motion of flexion of the left 
knee to 130 degrees with pain on movement and crepitation, 
there had been no diagnoses of degenerative arthritis of the 
left knee. Accordingly, the veteran is not entitled to a 
separate evaluation under Diagnostic Codes 5260 and 5261 for 
the periarticular pathology of the left knee productive of 
painful or limited motion.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations set forth previously.  The VA examiner noted 
that the veteran reported the existence of pain, but found 
that range of motion was 0 to 130 degrees.  Thus, to the 
extent there is some functional impairment, the Board finds 
that the level of the functional impairment has been 
compensated by the minimum compensable evaluation based on 
instability because it is not sufficient to warrant a higher 
evaluation based on limitation of motion.

III.  Hypertension

Service medical records reveal that hypertension was 
diagnosed during service with diastolic blood pressure 
readings ranging from 78 to 102 and systolic blood pressure 
readings ranging from 144 to 162.  At his November 1995 
discharge examination, his blood pressure was 142/92, 
hypertension was diagnosed, and the physician stated that the 
veteran took medication for such.  In July 1996, the RO 
granted service connection for hypertension and assigned 
noncompensable evaluation.

At a November 1997 VA examination, the veteran complained of 
headaches with his hypertension.  On evaluation, his blood 
pressure was 138/74 and it was noted that the veteran was on 
medication to control his hypertension.  Based on this 
assessment, the RO, in a January 1998 rating decision, 
increased the evaluation for hypertension to 10 percent.

VA medical records, dated from May 1997 to January 1999, show 
diastolic blood pressure readings ranging form 70 to 96 and 
systolic blood pressure readings ranging from 119 to 146.  
Diagnoses included hypertension, not ideally controlled, but 
taking medication.

At an April 1999 VA general medical examination, the veteran 
reported that he was on medication for his high blood 
pressure, but still had difficulty controlling the diastolic 
pressure and that new medication was added to improve 
control.  On examination, his blood pressure readings were 
132/94, 130/94 while sitting, and 120/80 supine.  
Cardiovascular evaluation revealed regular heart rate and 
rhythm, normal S1 and S2 without murmurs, rubs, or gallops.  
The diagnoses included hypertension.  The examiner stated 
that his diastolic pressure needed better control which could 
be done with medical treatment.

Under the rating schedule, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure to be 
predominantly 110 or more or the systolic pressure to be 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2000). 

Upon review of the record, the Board observes that the 
evidence of record indicates that the veteran's hypertension 
has been manifested by diastolic blood pressure readings 
ranging from the 70's to the 90's; systolic blood pressure 
readings primarily ranging from the 120's to the 140's; and 
the need for ongoing use of anti-hypertensive medications.  
The evidence of record does not contain any diastolic blood 
pressure readings over 100 or systolic blood pressure 
readings over 200.  
Thus, the Board finds that the veteran's hypertension has 
been shown to be manifested by diastolic blood pressure 
readings predominately 100 and below; systolic blood pressure 
readings predominately 160 and below; and the need for 
ongoing use of anti-hypertensive medications.  In the absence 
of findings establishing diastolic pressure readings 
predominantly of 110 or more or systolic pressure readings 
predominantly of 200 or more, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's hypertension.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for hypertension is not warranted under 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2000). 


ORDER

An evaluation in excess of 20 percent for acromioclavicular 
joint separation of the right shoulder is denied.   

An evaluation in excess of 10 percent for meniscus tear of 
the left knee is denied.  

An evaluation in excess of 10 percent for hypertension is 
denied.  


REMAND

The Board observes that the veteran, in March 2000, submitted 
documentation pertaining to his claim for an increased 
evaluation for his maxillary sinusitis and allergic rhinitis, 
including statements reported medical treatment in January 
2000 at the VA.  The veteran did not waive RO consideration 
of this information.  Moreover, the most recent medical 
record in the claims folder pertaining to the veteran's 
sinusitis was dated in January 1999. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist to include obtaining 
examinations.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, this case is 
REMANDED for the following:

1.  The RO should obtain copies of VA 
medical records from January 1999 to 
present and associate them with the 
file.

2.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the extent of his maxillary 
sinusitis and allergic rhinitis.  The 
examiner should review the medical 
records in claims folder prior to the 
examination.  All indicated special 
studies and tests should be performed 
and all findings reported in detail.  
The examiner should identify all 
symptoms and manifestations related to 
the veteran's service-connected 
maxillary sinusitis and allergic 
rhinitis.  A complete rationale should 
be given for all opinions and 
conclusions expressed.

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue remaining on appeal.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

